PER CURIAM.
Based on McLean v. JP Morgan Chase Bank Nat’l Ass’n, 79 So.3d 170 (Fla. 4th DCA 2012), we reverse the final summary judgment of foreclosure. There is a material issue of fact as to appellee’s standing to foreclose. While the note introduced had a blank endorsement and was sufficient to prove ownership by appellee, who possessed the note, nothing in the record shows that the note was acquired prior to the filing of the complaint. The endorsement did not contain a date, nor did the affidavit filed in support of the motion for summary judgment contain any sworn statement that the note was owned by the plaintiff on the date that the complaint was filed. Therefore, appellee “failed to submit any record evidence proving that it had the right to enforce the note on the date the complaint was filed.” Id. at D336. Summary judgment was improperly entered where this question of fact remained.

Reversed and remanded for vacation of judgment and further proceedings.

WARNER, DAMOORGIAN and CONNER, JJ., concur.